Case 2:85-cv-04544-DMG-AGR Document 970 Filed 09/02/20 Page 1 of 6 Page ID #:41013




          Defendants’ Supplemental
                 Exhibit 1
Case 2:85-cv-04544-DMG-AGR Document 970 Filed 09/02/20 Page 2 of 6 Page ID #:41014



                                  UNITED STATES DISTRICT COURT
                             FOR THE CENTRAL DISTRICT OF CALIFORNIA

     JENNY LISETTE FLORES, et. al.,             )   Case No.: CV 85-4544-DMG
                                                )
               Plaintiffs,                      )
                                                )
     v.                                         )
                                                )
     WILLIAM BARR, Attorney General of the      )
     United States, et al.,                     )
                                                )
               Defendants.                      )
                                                )



                             DECLARATION OF MELLISSA HARPER
   I, Mellissa Harper, pursuant to 28 U.S.C. § 1746, and based upon my personal

   knowledge and information made known to me from official records and reasonably

   relied upon in the course of my employment, relating to the above-captioned matter,

   hereby declare as follows:

          1. I am the Chief of the Juvenile and Family Residential Management Unit

   (JFRMU), Enforcement and Removal Operations (ERO), U.S. Immigration and

   Customs Enforcement (ICE), Department of Homeland Security. I am filing this

   declaration to update paragraphs 22-24 of my declaration filed on August 21, 2020

   which detailed “Data regarding minors in Title 42.”


          2.        It has come to my attention that the data provided in “Attachment A”

   of the August 21, 2020, filing has some inconsistencies when compared to the

   monthly Flores report for July. For Title 42 data, JFRMU is working with data
Case 2:85-cv-04544-DMG-AGR Document 970 Filed 09/02/20 Page 3 of 6 Page ID #:41015




   maintained by MVM, Inc., the contractor that manages the hotel temporary housing

   program, in its own database. Normally, this data is reconciled with the ICE

   electronic data from its own database prior to reporting. However, in this instance,

   because the ICE data systems were not yet updated when the data was prepared for

   the report, I reported the data from the MVM database based on my understanding

   of the MVM electronic system.

         3.    The MVM dataset included a “Planned Pick Up Date” and a “Planned

   Removal Date” column. It was my understanding, at the time that I received the

   dataset, that these two columns were identical with what is commonly known as a

   “book-in” date and a “book-out” date as maintained in ICE systems, but that the

   MVM system simply had different headings, because their system isn’t built around

   custody operations.

         4.    After review, I have since learned that the “Planned Pick Up Date” and

   the “Planned Removal Date” are not identical to the actual “book-in” and “book-

   out” dates in ICE systems, namely, the date the minor enters and leaves ICE custody.

   Rather, the “Planned Pick-Up Date” and “Planned Removal Date” represent the

   dates the minor is scheduled for pick-up from CBP and for an expulsion flight at the

   time that MVM generates a work order in their database. However, if the MVM

   team picks up the minor on a different date or the expulsion flight information

   changed, and the minor was on an earlier flight, the MVM “Planned Pick-Up Date”
Case 2:85-cv-04544-DMG-AGR Document 970 Filed 09/02/20 Page 4 of 6 Page ID #:41016




   and “Planned Removal Date” does not change. As a result, the dates reflected in

   those data field might be different from the actual “book-in” or “book-out” dates.

   To update the reporting that was provided to Plaintiffs and the Court, we have

   amended the dataset provided to reflect the “book-in” and “book-out” dates reflected

   in ICE systems rather than the MVM “Planned Pick-Up Date” and “Planned

   Removal Date”.

         5.     Having made this change, the data provided now reflects the actual

   dates that the minor entered and left ICE custody. Using the corrected dataset, we

   recalculated each minor’s length of stay at a hotel and the average length of stay for

   all minors. The corrected dataset reflects that average length of stay for minors in

   the hotel program is 4.7 days, not the 5.5 days we indicated in our original filing.

   “Attachment A” has been updated to accurately reflect each minor’s time in custody

   at the hotels and new charts have been provided to update my declaration.

         6.     The below graph and table show the updated Average Length of Stay

   in a hotel by both month and category:
Case 2:85-cv-04544-DMG-AGR Document 970 Filed 09/02/20 Page 5 of 6 Page ID #:41017




                                               Category

            Book-in Month       Family Group   Family Unit Single Minor         Average

    April                       4.0            3.0         3.3            3.3

    May                         1.7            12.3        5.8            6.5

    June                        3.9            14.5        5.3            5.9

    July                        2.9            4.2         3.9            3.9

    Average                     3.2            7.6         4.5            4.7




            Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the

   foregoing is true and correct to the best of my knowledge and belief.
Case 2:85-cv-04544-DMG-AGR Document 970 Filed 09/02/20 Page 6 of 6 Page ID #:41018




    Dated: September 2, 2020          ____________________________________

                                      Mellissa Harper. Unit Chief,
                                      Juvenile and Family Residential
                                      Management Unit
                                      U.S. Immigration and Customs Enforcement
